Illinois Official Reports

                                       Appellate Court



                  Bowman v. Chicago Park District, 2014 IL App (1st) 132122



Appellate Court           ARTENIA BOWMAN, Individually and as Mother and Next Friend
Caption                   of Cheneka Ross, a Minor, Plaintiff-Appellant, v. THE CHICAGO
                          PARK DISTRICT, a Municipal Corporation, Defendant-Appellee.


District & No.            First District, Fifth Division
                          Docket No. 1-13-2122


Filed                     September 5, 2014


Held                       In an action for the broken ankle plaintiff’s 13-year-old daughter
(Note: This syllabus suffered while using a slide in one of defendant’s city parks, the trial
constitutes no part of the court erred in entering summary judgment for defendant on the ground
opinion of the court but that the child was not an intended user of the slide, which was
has been prepared by the designed for children under 12 years old, since defendant failed to cite
Reporter of Decisions any case in which a child was charged with the responsibility of
for the convenience of knowing city ordinances without a sign or other notice and defendant
the reader.)               did not inform any park users, by any means, that the park and slide
                           were only intended for children under 12; therefore, the cause was
                           remanded to allow the trial court to decide whether the slide’s
                           condition was open and obvious and whether defendant’s failure to
                           repair the slide after receiving notice was willful and wanton conduct.




Decision Under            Appeal from the Circuit Court of Cook County, No. 11-L-7865; the
Review                    Hon. Kathy M. Flanagan, Judge, presiding.




Judgment                  Reversed and remanded.
     Counsel on                Paul A. Greenberg, of Briskman Briskman & Greenberg, of Chicago,
     Appeal                    for appellant.

                               George P. Smyrniotis, Robert L. Raymond, and Marie Christelle
                               Levesque, all of Chicago Park District, of Chicago, for appellee.



     Panel                     JUSTICE GORDON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Palmer and Justice Taylor concurred in the judgment
                               and opinion.

                                                 OPINION

¶1         Plaintiff Artenia Bowman, individually and as mother and next friend of Cheneka Ross, a
       minor, filed suit in the circuit court of Cook County against the Chicago Park District (CPD)
       alleging willful and wanton conduct for failing, for almost a year, to repair a damaged slide.
       Plaintiff’s daughter, Cheneka Ross, age 13, was going down a slide on April 21, 2011, when
       her foot became caught in a hole in the plastic at the bottom of the slide, resulting in a fractured
       ankle. Defendant CPD owns the property and maintains the playground equipment, including
       the slide.
¶2         Defendant filed a motion for summary judgment (735 ILCS 5/2-1005 (West 2010))
       claiming: (1) that it did not owe any duty to Cheneka because she was not an intended user of
       the slide since she was 13 years old and the slide was intended for children aged under 12; and
       (2) that the hole at the bottom of the curved slide was an open and obvious risk that the
       13-year-old should have avoided. Plaintiff, in her response to defendant’s motion for summary
       judgment, claims: (1) that defendant failed to establish as a matter of law that CPD had
       designated the park and the slide for only children under 12 years old; (2) that the danger
       created by the hole at the bottom of the curved slide was not open and obvious; and (3) that
       CPD’s failure to repair the slide, after being informed almost a year earlier of the danger,
       constituted willful and wanton conduct.
¶3         The trial court granted defendant’s motion for summary judgment, finding that 13-year-old
       Cheneka had violated a CPD ordinance by using a slide that had been designed for children
       under 12 years old, although there were no signs to indicate an age limit. Since the trial court
       found that Cheneka was not an intended user of the slide, it did not discuss whether the damage
       was open and obvious or whether CPD’s failure to repair the slide was willful and wanton
       conduct.
¶4         On this direct appeal, plaintiff argues: (1) that the trial court erred by granting defendant
       summary judgment on the basis that 13-year-old Cheneka was not an intended user of
       defendant’s slide; (2) that the danger created by the hole at the bottom of the curved slide was
       not open and obvious; and (3) that CPD’s failure to repair the slide, after being informed of its
       condition almost a year earlier, constituted willful and wanton conduct.
¶5         For the following reasons, we find the trial court erred in granting summary judgment on
       the basis that Cheneka was not the intended user of the slide and reverse. We remand for the

                                                    -2-
       trial court to decide whether the slide’s condition was open and obvious and whether CPD’s
       failure to repair the slide after being notified was willful and wanton conduct.

¶6                                            BACKGROUND
¶7                                            I. The Complaint
¶8         The complaint at issue on this appeal is plaintiff’s second amended complaint, which was
       filed on March 1, 2012. The suit seeks damages for injuries sustained by plaintiff’s daughter,
       Cheneka, when she damaged her ankle on a park slide on April 21, 2011. The complaint
       alleges that Cheneka was using the slide when her foot came in contact with a hole that caused
       a fracture in her ankle and that defendant CPD was aware that the slide was dangerous and had
       failed to repair it. Count I alleges defendant acted willfully and wantonly toward users of the
       slide by failing to repair the slide even though it had received numerous complaints from the
       community. Count II sought recovery on behalf of her daughter’s medical expenses under the
       Rights of Married Persons Act, commonly known as the Family Expense Act. 750 ILCS 65/15
       (West 2010).

¶9                             II. Defendant’s Motion for Summary Judgment
¶ 10       On January 13, 2013, defendant, as noted, filed a motion for summary judgment, claiming:
       (1) that it did not owe any duty to Cheneka because she was not an intended user of the slide;
       and (2) that the slide was an open and obvious risk that the 13-year-old should have avoided.
¶ 11       CPD argued that it had an ordinance stating that children age 12 and older should not use
       playground equipment designed for children under the age of 12. CPD claims that, since
       Cheneka was 13 years old, she violated the ordinance, and CPD was immune from liability.
¶ 12       CPD also claimed that the danger at the bottom of the curved slide was open and obvious
       and that the 13-year-old should not have used the slide because a reasonable child would have
       avoided it. CPD also claimed that, since the 13-year-old was unsupervised, she should be old
       enough to appreciate obvious risks; however, issues of supervision were not raised on appeal.
¶ 13       Plaintiff responded to the motion contending that defendant had failed to establish that the
       13-year-old was not the intended user of the slide. She claimed that the park was open to the
       public and no sign was present in the park prohibiting children age 12 and older from using the
       slide. Plaintiff also contended that the hole at the bottom of the curved slide was not open and
       obvious because she was unable to see the hole prior to being injured. The slide was curved,
       which made it difficult for children to observe what was in front of them.



¶ 14                                           III. Exhibits
¶ 15                                  A. Cheneka Ross’s Deposition
¶ 16       Cheneka testified in a discovery deposition that, on April 21, 2011, she went with friends to
       a park located at 1420 North Artesian Avenue1 to play a game of tag. Most of her friends were

          1
              The parties agree that the park is known as Park 399.



                                                       -3-
       several years younger than her, including her brother. It was around 7 p.m. and starting to
       become dark. She had played at this park before and had been there several times. While
       playing tag, Cheneka ran to the slide to avoid being tagged by one of her friends. She went up
       the slide and when she descended, her foot became caught in a hole in the plastic, at the bottom
       of the slide, causing a fractured ankle and requiring surgery.
¶ 17       Cheneka testified that she did not observe the hole at the bottom of the slide before her foot
       became caught. She did not observe the crack from the top of the slide and identified a
       photograph of the slide. The photograph, which was introduced at the deposition, showed that
       the slide was curved, and the top of the slide did not line up with the bottom.

¶ 18                        B. Artenia Bowman’s Affidavit and Deposition
¶ 19       Artenia Bowman is Cheneka’s mother. In an affidavit attached to plaintiff’s response to the
       motion for summary judgment, Cheneka’s mother alleges that there were no signs posted
       which designated the age group for the playground. Specifically, there were no signs stating
       that the play equipment was intended for those 2 to 12 years old 2 and that those 13 years or
       older were prohibited.
¶ 20       Cheneka’s mother testified that, after the incident, the park had been renovated, and after
       the renovation, new signs were posted stating that the park was intended for children under the
       age of 12.

¶ 21                                  C. Juan Moreno’s Deposition
¶ 22       Juan Moreno lives about 300 feet away from the park. Moreno testified in a discovery
       deposition that he goes to the park on a daily basis for a walk and some fresh air. He observed
       the damage to the slide for about a year and a half. He testified that the slide was “cracked
       really bad,” and it had a lot of water buildup at its bottom. Moreno had called 311 and was
       directed to CPD several times to report the broken slide’s condition before Cheneka was
       injured. Moreno testified that he spoke to an unnamed CPD supervisor in person, about a year
       prior to the incident, to complain about the slide. He also has contacted Alderman Roberto
       Maldonado’s office three times regarding the condition of the slide.
¶ 23       Moreno testified that he still observed children playing on the broken slide despite its
       condition. He also mentioned that he observed older children at the park.


¶ 24                               D. Kathleen Oskandy’s Deposition
¶ 25       Kathleen Oskandy, Alderman Maldonado’s chief of staff, spoke to Cheneka’s mother after
       the incident. Oskandy testified in a discovery deposition that she informed Cheneka’s mother
       that Moreno had already filed complaints with the alderman’s office about the slide before the
       incident. Oskandy reported the condition of the slide to CPD in July 2010 after being informed
       by Moreno.



          2
            We note that this age range conflicts with the Chicago Park District Code (CPD Code), which
       states certain parks are designated for children under age 12. Chicago Park District Code ch. 7,
       § B(3)(e) (amended July 28, 1992).

                                                   -4-
¶ 26       Oskandy provided a computer printout of the complaints regarding the park maintained by
       her office. It was a timeline of Moreno’s initial complaint, along with subsequent comments.
       The log showed a complaint made on July 29, 2010, about the slide’s condition and additional
       comments when CPD was contacted. On August 24, 2010, the log stated: “slide boarded up
       and waiting for repair.” One week prior to the incident in April 2011, the log stated, “slide west
       of park still broken.” On April 25, 2011, the log mentioned that Cheneka was injured and
       “[CPD] replaced slide for repair.”

¶ 27                                  E. Gladys Ruiz’s Deposition
¶ 28       Gladys Ruiz works in Alderman Maldonado’s office answering calls and inputting data.
       Ruiz explained in a discovery deposition the procedure of how staff entered complaints in the
       office computer. On July 29, 2010, 3 Moreno had called the office, and Ruiz logged his
       complaint about the slide. She made a note about the damaged slide in the computer log. Ruiz
       interpreted the log provided by Oskandy and explained that Oskandy was the one who closed
       out the file on August 27 when Oskandy contacted CPD.

¶ 29                           F. Robert Rejman’s Affidavit and Deposition
¶ 30       Robert Rejman is the director of development and planning for CPD. His duties include
       developing policies for park district facilities and establishing and improving playgrounds. In
       an affidavit attached to defendant’s motion for summary judgment, Rejman stated that “he was
       personally familiar with Park 399” and he “reviewed the plaintiff’s photographs of the
       playground equipment and can say that this equipment is commonly in the design of
       playgrounds that are intended for users between the ages of two to twelve.” He additionally
       stated that a sign was posted at the park indicating that playground equipment is designed for
       children aged 2 to 124; however, his affidavit did not state when the sign was posted or whether
       the sign was posted at the time of 13-year-old Cheneka’s injury.
¶ 31       Rejman later testified in a discovery deposition that he visited the park only once at some
       unknown point before the incident. He stated that he was unaware if there were any signs
       posted outside the park designating the age range when he was there. We observe that this
       testimony conflicts with the affidavit, where he stated that a sign was posted in the park.
       Rejman also stated that he was unaware if there had been any recent improvements to the park.
       Rejman characterized the park as a “play lot,” a park with most equipment for children age 12
       and under. He testified there are different areas for younger children because “it’s safer for kids
       within a certain age groups to have space to play *** within that age group. *** It’s important
       to [parents] to provide that safe zone of play for younger children.”

¶ 32                               G. John Shostack’s Deposition
¶ 33      John Shostack is a maintenance foreman for CPD’s natural resources landscape
       maintenance department. He testified in a discovery deposition that he was assigned to the park
           3
            The computer printout of the log shows a date of July 29, but Ruiz’s deposition testimony states
       July 19.

           4
            We note that this age range conflicts with the CPD Code, which states certain parks are designated
       for children under age 12. Chicago Park District Code ch. 7, § B(3)(e) (amended July 28, 1992).

                                                      -5-
       in 2010, but was not assigned there at the time of the incident in 2011. Shostack claimed to
       have stopped by the park at least once a week when he was assigned to the park. He admitted
       that he was aware of the slide’s damaged condition in 2010. Shostack placed a work order in
       2010 to have the slide repaired; however, it was not his job to follow up, as that task was
       assigned to a different department. Shostack testified that he remembered seeing a wooden
       board placed at the top of the slide to prevent use, and yellow caution tape surrounded the slide.
       Shostack could not recall how long the board or caution tape was present on the slide. He
       would put up caution tape as a courtesy on one day, and it would be absent the next time he was
       there. He also testified that he could not recall if any actual repairs were done on the slide while
       he was assigned to the park.

¶ 34                      IV. Trial Court’s Order Granting Summary Judgment
¶ 35       On June 10, 2013, the trial court granted summary judgment to defendant CPD, finding
       that Cheneka had violated a CPD ordinance and was not an intended user:
              “Here, there is a dispute as to whether the subject playground displayed a sign
              restricting the use of the playground to persons under the age of twelve. However, the
              Chicago Park District enacted an ordinance restricting the use of playgrounds to
              children under the age of twelve. The ordinance itself is the manifestation of the Park
              District’s intent vis-a-vis the use of the playground. As such, whether or not there was a
              sign on the subject playground, the minor Plaintiff here was not an intended user of it.”
¶ 36       The trial court did not discuss whether the damage to the slide was open and obvious, or
       whether CPD’s failure to repair the slide was willful and wanton conduct. The trial court
       granted summary judgment solely on the ground that the 13-year-old was not an intended user
       because of her age.
¶ 37       On July 13, 2013, plaintiff filed a notice of appeal, and this appeal followed.

¶ 38                                                ANALYSIS
¶ 39       Plaintiff Artenia Bowman appeals from an order of the circuit court of Cook County
       granting summary judgment in favor of defendant Chicago Park District.
¶ 40       On this appeal, plaintiff argues: (1) that the trial court erred by granting defendant
       summary judgment on the basis that 13-year-old Cheneka was not an intended user of
       defendant’s slide; (2) that the danger created by the hole at the bottom of the curved slide was
       not open and obvious; and (3) that CPD’s failure to repair the slide, after being informed of its
       condition almost a year earlier, constituted willful and wanton conduct.
¶ 41       With respect to the first issue, defendant claims that Cheneka was not the intended user of
       the slide, and therefore, it is not liable. For the following reasons, we find the trial court erred in
       granting summary judgment on this ground and reverse. We remand for the trial court to
       decide whether the slide’s condition was open and obvious and whether CPD’s failure to repair
       the slide after being notified was willful and wanton conduct.

¶ 42                                       I. Standard of Review
¶ 43       A trial court is permitted to grant summary judgment only “if the pleadings, depositions,
       and admissions on file, together with the affidavits, if any, show that there is no genuine issue
       as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

                                                      -6-
       735 ILCS 5/2-1005(c) (West 2010). The trial court must view these documents and exhibits in
       the light most favorable to the nonmoving party. Home Insurance Co. v. Cincinnati Insurance
       Co., 213 Ill. 2d 307, 315 (2004). We review a trial court’s decision to grant a motion for
       summary judgment de novo. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill.
       2d 90, 102 (1992). De novo consideration means we perform the same analysis that a trial
       judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 44       “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.
       However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary
       judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). A defendant
       moving for summary judgment bears the initial burden of proof. Nedzvekas v. Fung, 374 Ill.
       App. 3d 618, 624 (2007). The defendant may meet his burden of proof either by affirmatively
       showing that some element of the case must be resolved in his favor or by establishing “ ‘that
       there is an absence of evidence to support the nonmoving party’s case.’ ” Nedzvekas, 374 Ill.
       App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). In other words,
       there is no evidence to support the plaintiff’s complaint.
¶ 45       “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine
       whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d
       696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). “ ‘To withstand a
       summary judgment motion, the nonmoving party need not prove his case at this preliminary
       stage but must present some factual basis that would support his claim.’ ” Schrager, 328 Ill.
       App. 3d at 708 (quoting Luu, 323 Ill. App. 3d at 952). We may affirm on any basis appearing in
       the record, whether or not the trial court relied on that basis or its reasoning was correct. Ray
       Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 46                                     II. Intended User of Slide
¶ 47       CPD argues that, since Cheneka was not the intended user of the slide, it cannot be liable
       for her injuries. As a local public entity, CPD is entitled to the protection of the Illinois Local
       Governmental and Governmental Employees Tort Immunity Act (the Act) (745 ILCS
       10/1-101 et seq. (West 2010)).
¶ 48       In order for a municipality to have immunity under the Act, a duty must be owed under
       section 3-102 (745 ILCS 10/3-102 (West 2010)) for any of the subsequent immunity sections
       to apply. Swett v. Village of Algonquin, 169 Ill. App. 3d 78, 95 (1988). Section 3-102(a) states:
               “Except as otherwise provided in this Article, a local public entity has the duty to
               exercise ordinary care to maintain its property in a reasonably safe condition for the use
               in the exercise of ordinary care of people whom the entity intended and permitted to use
               the property in a manner in which and at such times as it was reasonably foreseeable
               that it would be used, and shall not be liable for injury unless it is proven that it has
               actual or constructive notice of the existence of such a condition that is not reasonably
               safe in reasonably adequate time prior to an injury to have taken measures to remedy or
               protect against such condition.” (Emphasis added.) 745 ILCS 10/3-102(a) (West 2010).
¶ 49       Thus, according to the Act, a municipality owes a duty of care only to those who are both
       intended and permitted users of municipal property. 745 ILCS 10/3-102(a) (West 2010).
       Because “the Act ‘is in derogation of the common law,’ ” we must construe it strictly against
       the municipal defendant. Vaughn v. City of West Frankfort, 166 Ill. 2d 155, 158 (1995)

                                                    -7-
       (quoting Curatola v. Village of Niles, 154 Ill. 2d 201, 208 (1993)). “[A]n intended user of
       property is, by definition, also a permitted user; a permitted user of property, however, is not
       necessarily an intended user.” Boub v. Township of Wayne, 183 Ill. 2d 520, 524 (1998).
¶ 50       “[T]he duty of a municipality depends on whether the use of the property was a permitted
       and intended use. [Citation.] Whether a particular use of property was permitted and intended
       is determined by looking to the nature of the property itself. [Citation.]” (Emphasis omitted.)
       Vaughn, 166 Ill. 2d at 162-63. “Intent must be inferred from the circumstances.” Sisk v.
       Williamson County, 167 Ill. 2d 343, 351 (1995).
¶ 51       Defendant contends that, as a 13-year-old, Cheneka was not the intended or permitted user
       of the slide at the park. CPD claims, first, that this park was intended only for children 12 and
       younger. Second, chapter 7, section B(3)(e), of the CPD Code states:
                    “Playgrounds Designated for Persons under Twelve Years of Age.
                        No person the age of twelve years or older shall use playground equipment
                    designed for persons under the age of twelve years.” Chicago Park District Code
                    ch. 7, § B(3)(e) (amended July 28, 1992).
       The CPD Code has the same force as a municipal ordinance. Chicago Park District v.
       Canfield, 382 Ill. 218, 223-24 (1943). Defendant claims it is immune from liability because the
       13-year-old violated the CPD Code by allegedly using equipment “designed” for younger
       children.
¶ 52       To determine whether plaintiff was an intended user of property, we look to the property
       itself to determine its intended use. Wojdyla v. City of Park Ridge, 148 Ill. 2d 417, 426, (1992).
¶ 53       Defendant cites Montano v. City of Chicago, 308 Ill. App. 3d 618, 624 (1999), where this
       court ruled that the defendant city was not liable when an adult pedestrian, who was injured on
       the pavement in an alleyway, had been violating an ordinance governing the use of alleys. The
       court found that there is no duty owed to pedestrians on thoroughfares not intended for
       pedestrian traffic. Montano, 308 Ill. App. 3d at 625.
¶ 54       In Prokes v. City of Chicago, 208 Ill. App. 3d 748, 750 (1991), this court found the
       defendant city not liable when an adult bicyclist had been injured on a sidewalk. The city had
       an ordinance stating, “ ‘No person twelve or more years of age shall ride a bicycle upon any
       sidewalk in any district ***.’ ” Prokes, 208 Ill. App. 3d at 749 (quoting Chicago Municipal
       Code § 27-296 (1984)).
¶ 55       In both Prokes and Montano, the adult plaintiffs were not found to be intended users of the
       premises on which they were injured because they had violated a Chicago ordinance.
       However, defendant does not cite a case where a child was charged with the responsibility of
       knowing municipal ordinances, without a sign or other notice.
¶ 56       In addition, nothing in the record shows that even adult members of the public had any
       means of knowing that CPD had allegedly designated this particular park for a certain age
       group. Publication of ordinances is necessary so that the public can be informed of the contents
       of ordinances. City of Rockford v. Suski, 90 Ill. App. 3d 681, 685 (1980). It is a
       long-established principle that members of the public must have a reasonable opportunity to be
       informed of an ordinance so that they may conform their conduct accordingly and avoid
       liability under the ordinance. Schott v. People, 89 Ill. 195, 197-98 (1878). While the CPD Code
       prohibited children age 12 and over from playing on playgrounds “designed” for children
       younger than 12, nothing in the CPD Code stated that this particular park was designated for

                                                   -8-
       children under age 12 or that this slide was designed for children under age 12. The CPD
       website for the park, attached to plaintiff’s response to defendant’s motion for summary
       judgment, mentions no age range, only stating: “This park features a playground and swings
       and green space. It is an active community park.”
¶ 57        There were also no signs on the playground or any other indications that the playground
       was designated or designed for children under 12 years old. Plaintiff states in her affidavit that
       the park did not have a sign designating the playground for younger children. Robert Rejman,
       CPD’s director of development and planning, admitted at his deposition that he did not know
       whether there was a sign posted. Nothing in the record shows that CPD took any measures to
       prevent children age 12 and older from using this park. Playgrounds are designed for children.
       What would prompt a 13-year-old child to observe a slide and think, “Am I really the intended
       user of this slide?”
¶ 58        CPD stated that plaintiff presented no case or legal authority to support the assumption that
       all community members are intended users of a park called a “community park.” However, it is
       the defendant’s burden to prove that it is immune from liability. Bubb v. Springfield School
       District 186, 167 Ill. 2d 372, 377-78 (1995); Van Meter v. Darien Park District, 207 Ill. 2d
       359, 370 (2003). In addition, CPD has pointed to no legal authority claiming that the public
       generally is not allowed to use public parks.
¶ 59        Plaintiff contends that CPD did not follow the administrative provisions in chapter 7,
       section C, of the CPD Code for designating the playground as solely for children under the age
       of 12 years old. However, we do not consider this issue, because issues not raised in the trial
       court are waived and may not be considered for the first time on appeal. Haudrich v.
       Howmedica, Inc., 169 Ill. 2d 525, 536 (1996). Nothing in plaintiff’s complaint or her response
       to defendant’s motion for summary judgment argued that CPD failed to follow its own
       administrative procedures under chapter 7, section C, of the CPD Code.
¶ 60        Defendant argues that placing signage is discretionary, and it has no duty to post its
       ordinances at every park. The CPD Code is available online; however, the Code does not state
       which parks have been designated for a certain age group. An ordinance is invalid if a
       municipality cannot prove it was published (Suski, 90 Ill. App. 3d at 685), and here there is no
       showing that it was published.

¶ 61                                          CONCLUSION
¶ 62       We must reverse the trial court’s grant of summary judgment, which was granted solely on
       the basis that a 13-year-old was not an intended user of the slide.
¶ 63       First, the defendant does not cite a case where a child was charged with the responsibility
       of knowing municipal ordinances, without a sign or other notice, nor can we find such a case.
¶ 64       Second, defendant failed to inform park users of any age, by any means, that this park and
       the slide were intended for children younger than age 12.
¶ 65       For these reasons, we must reverse. We remand for the trial court to decide whether the
       slide’s condition was open and obvious and whether CPD’s failure to repair the slide after
       being notified was willful and wanton conduct.

¶ 66      Reversed and remanded.


                                                   -9-